DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 10/25/21 and has been entered and made of record. Currently, claims 1-5 and 7 are pending, of which claim 7 is newly added.

Response to Arguments

Applicant’s arguments, see pages 4-7 of the remarks, filed 10/25/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment to the claim.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hamada (US 2016/0054963) in view of Farrell et al. (US 5,717,841) and Mori (US 2009/0279137) and Kinoshita (US 2016/0261476).
Regarding claim 1, Hamada discloses a management system comprising: 
a plurality of the servers including a first server and at least one second server (see Fig. 9 and paras 112-114, a plurality of job history processing servers 101 collect job log history information from collection agent 404 at a set time interval, a load balancer 151 assigns connections between the job history processing server 101 and the MFPs 111),
wherein each of the plurality of servers is configured to execute transmission of information collected from an electronic device, by executing a schedule originally targeted and stored in the management system (see Figs. 1 and 9 and paras 34, 52-54, 61, 112-114, and 147, a plurality of job history processing servers 101 collects job log history information from collection agent 404 of one or more MFPs 111 and sends the job log history information to job history audit system 131, collection agent 404 confirms whether job histories recorded on the HDD 204 exist at a time interval previously set, "Job History Transmission Interval" illustrated in Table 2, and transmits, when the job histories exist, the job histories one at a time to the job history processing server 101), 
wherein each of the plurality of servers stores the schedule in a queue in accordance with confirming whether enqueue for subjecting the schedule to a queuing is satisfied (see paras 54, 61, and 112-114, job history processing servers 101 collects job log history information from collection agent 404 at a set time interval, a load balancer 151 assigns connections between the job history processing server 101 and the MFPs 111, the setting information stored in Table 2 is stored in the job history processing server 101), and 
wherein each of the plurality of servers extracts the queued schedule from the queue, to execute the transmission of the information in accordance with the extracted schedule (see paras 34, 52-54, and 61, job history processing servers 101 collects job log history information 404 of one or more MFPs 111 and sends the job log history information to job history audit system 131).
Hamada does not disclose expressly queing and dequeing conditions and confirming whether a dequeue condition for subjecting the queued schedule to a dequeuing is satisfied, and wherein the queue is shared by the plurality of the servers, such that the first server stores the schedule in the queue shared by the plurality of the servers, and each of the at least one second server extracts the schedule that is not originally targeted, from the queue shared by the plurality of the servers and executes the transmission of the information in accordance with the extracted schedule.
Farrell discloses queing and dequeing conditions (see col 6 lines 15-54, col 7 lines 8-16, and col 8 lines 23-38, 46-52, col 9 lines 23-42, and col 11 lines 4-13, trigger events can be assigned to inactive print jobs that would then assigned the print jobs to a queue, trigger events can be assigned to inactive print jobs that would then assigned the print jobs to a queue and when certain other trigger events occur the print job will be dequeued to another device for processing).
Mori discloses the server confirming whether enqueue condition for subjecting the schedule to a queuing is satisfied and the server confirming whether a dequeue condition for subjecting the queued schedule to a dequeuing is satisfied (see paras 46, 55, 59, 93, and 116-122, MIS server 20 controls the scheduling of queued print jobs, the scheduling includes starting and stopping of jobs, moving of jobs, and time scheduling of the device receiving the job or jobs).
Kinoshita discloses a plurality of the servers including a first server and at least one second server (see Fig. 1 and para 40, a plurality of data store servers 107 and a plurality of message sending servers 108), and
wherein the queue is shared by the plurality of the servers, such that the first server stores the schedule in the queue shared by the plurality of the servers, and each of the at least 107 store queued data for transmission by one or more message sending servers 108, servers 107 and 108 can have performance declines or some type of failure that would force another one of the servers 107 or 108 to be used instead, the queue stored by data store servers 107 are shared by a plurality of message sending servers 108).
Regarding claim 7, Hamada discloses a management system comprising: 
a plurality of servers including a first server and at least one second server (see Fig. 9 and paras 112-114, a plurality of job history processing servers 101 collect job log history information from collection agent 404 at a set time interval, a load balancer 151 assigns connections between the job history processing server 101 and the MFPs 111), 
wherein each of the plurality of servers is configured to execute transmission of information collected from an electronic device, in accordance with a schedule originally targeted and stored in the management system (see Figs. 1 and 9 and paras 34, 52-54, 61, 112-114, and 147, a plurality of job history processing servers 101 collects job log history information from collection agent 404 of one or more MFPs 111 and sends the job log history information to job history audit system 131, collection agent 404 confirms whether job histories recorded on the HDD 204 exist at a time interval previously set, "Job History Transmission Interval" illustrated in Table 2, and transmits, when the job histories exist, the job histories one at a time to the job history processing server 101), 
wherein when each of the plurality of servers executes the transmission of the information in accordance with the schedule, each of the plurality of servers subjects the schedule to a queuing (see paras 54, 61, and 112-114, job history processing servers 101 collects job log history information from collection agent 404 at a set time interval, a load 151 assigns connections between the job history processing server 101 and the MFPs 111, the setting information stored in Table 2 is stored in the job history processing server 101), 
wherein each of the plurality of servers subjects the queued schedule to a dequeuing to execute the transmission of the information (see paras 34, 52-54, and 61, job history processing servers 101 collects job log history information from collection agent 404 of one or more MFPs 111 and sends the job log history information to job history audit system 131).
Hamada does not disclose expressly queing and dequeing conditions and confirming whether a queing condition or dequeue condition for subjecting the queued schedule to a queing or dequeuing is satisfied, and wherein the queue is shared by the plurality of the servers, such that the first server stores the schedule in the queue shared by the plurality of the servers, and each of the at least one second server extracts the schedule that is not originally targeted, from the queue shared by the plurality of the servers and executes the transmission of the information in accordance with the extracted schedule.
Farrell discloses queing and dequeing conditions (see col 6 lines 15-54, col 7 lines 8-16, and col 8 lines 23-38, 46-52, col 9 lines 23-42, and col 11 lines 4-13, trigger events can be assigned to inactive print jobs that would then assigned the print jobs to a queue, trigger events can be assigned to inactive print jobs that would then assigned the print jobs to a queue and when certain other trigger events occur the print job will be dequeued to another device for processing).
Mori discloses confirming whether enqueue condition for subjecting the schedule to a queuing is satisfied and confirming whether a dequeue condition for subjecting the queued schedule to a dequeuing is satisfied (see paras 46, 55, 59, 93, and 116-122, MIS server 20 controls the scheduling of queued print jobs, the scheduling includes starting and stopping of jobs, moving of jobs, and time scheduling of the device receiving the job or jobs).
107 and a plurality of message sending servers 108), and
wherein the queue is shared by the plurality of the servers, such that the first server stores the schedule in the queue shared by the plurality of the servers, and each of the at least one second server extracts the schedule that is not originally targeted, from the queue shared by the plurality of the servers and executes the transmission of the information in accordance with the extracted schedule (see paras 75-76, 124-125, 127, and 134, a plurality of data store servers 107 store queued data for transmission by one or more message sending servers 108, servers 107 and 108 can have performance declines or some type of failure that would force another one of the servers 107 or 108 to be used instead, the queue stored by data store servers 107 are shared by a plurality of message sending servers 108).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the plurality of servers and shared queue, as described by Kinoshita, the queuing and dequeuing based on a schedule, as described by Mori, and the queuing and dequeuing based on a trigger event, as described by Farrell, with the system of Hamada.
The suggestion/motivation for doing so would have been to improve productivity and efficiency by eliminating manual redundancy checking of inactive jobs thereby improving system performance (col 2 lines 25-35 of Farrell).
Therefore, it would have been obvious to combine Farrell with Hamada, Mori, and Kinoshita to obtain the invention as specified in claim 1 and 7.

Regarding claim 2, Farrell further discloses wherein at least one of the enqueue condition and the dequeue condition includes a condition based on a number of the schedules 
Regarding claim 3, Hamada further discloses wherein at least one of the enqueue condition and the dequeue condition includes a condition based on a past error in transmission of the information to a transmission destination of the information in the schedule (see paras 56, 69-71, 108-109, and 146-147, faults or errors are detected and alter transmission of job history data).  
Regarding claim 4, Farrell further discloses wherein at least one of the enqueue condition and the dequeue condition includes a condition based on a past response time in transmission of the information to a transmission destination of the information in the schedule (see col 6 lines 15-54, repetitive trigger events can be set to be reused indefinitely, such as based on a certain date and time).  
Regarding claim 5, Farrell further discloses wherein at least one of the enqueue condition and the dequeue condition includes a condition based on aggregate data for each time period of a past execution result in transmission of the information to a transmission destination of the information in the schedule (see col 6 lines 15-54, col 8 lines 22-38 and 46-52, repetitive trigger events can be set to be reused indefinitely, such as based on a certain date and time).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.